       Case 1:21-mj-00533-ZMF Document 12-3 Filed 08/10/21 Page 1 of 1




From: Courtney von Ronn <courtney.vonronn@gmail.com>
Date: Fri, Aug 6, 2021, 00:09
Subject: Charecter letter
To: Adorian Lazar <adorian.lazar@gmail.com>


To The Honorable Judge,

I hope you use my letter on behalf of Samuel Lazar. I have only known him for 3 years,
but in those years he has shown time and again his true charecter.

Mr. Lazar has always been an upstanding individual and someone to truly look up to.
He is the epitome of living the "American dream". He has built himself from the ground
up and has always shown love for God, country, liberty and knows the road to pursue
happiness. Upon meeting him for the first time, he is always so excited about life and
what he can do to better himself and his family. That left a big impression on me.

He is always patient and kind with his children. He takes time to show them all the
beautiful things in such an unforgiving world. He has helped me personally on
multiple occasions and is ALWAYS willing to give the shirt off his back to someone in
need. Be it family, friends and loved ones.

He has always been to events to support our troops, or vets and has volunteered with
multiple charities. He continues to support what this country was built on.

We are all human and let our emotions get the best of us, he should not be considered
a danger to society due to the reasons stated above. He is an outstanding person not
just to me, but to the community as well. He has been a huge blessing in my life.

Thank you for your time.

Sincerely,

Courtney Lazar
